Citation Nr: 0117064	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  96-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder, to include ulcers and a hiatal hernia.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals, 
fractured nose.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 and July 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied entitlement to service 
connection for a hypertension, ulcers, hiatal hernia, left 
knee condition, fracture of the nose, alcoholism, and 
nonservice-connected pension.  

This matter was remanded in December 1997 for the purpose of 
obtaining clarification of the veteran 's active duty service 
and securing Social Security Administration records.  This 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
appeal.

2.  A gastrointestinal disorder, to include ulcers and a 
hiatal hernia was not present during service or for many 
years thereafter; and there is no medical evidence of a 
causal link between a current gastrointestinal disorder and 
service. 

3.  A left knee disability, including arthritis, was not 
manifested during the veteran's service or within one year of 
discharge from service, and a left knee disability, including 
arthritis, is not otherwise related to the veteran's military 
service.

4.  A fractured nose, to include residuals, was not present 
during service or for many years thereafter; and there is no 
medical evidence of a causal link between current residuals 
and service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include ulcers and a 
hiatal hernia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

3.  A fractured nose, to include residuals, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this case, however, it is not necessary to remand for 
further development because there is no reasonable 
possibility that any other assistance would aid in 
substantiating the claims.  The RO has obtained the veteran's 
service medical records and all records that could be 
identified by the veteran.  In his application for pension 
received in February 1995, the veteran indicated that he 
received treatment for his left knee at Jewel Health Center 
at an unknown date.  Records from Jewel Health Center were 
requested and received; however, there was no indication of 
treatment for a left knee disorder.  The veteran later 
indicated that he had been treated at a civilian hospital in 
Piney Point, Maryland.  The RO sent correspondence to the 
veteran dated April 1996 asking the veteran to give more 
details, such as the mailing address of the hospital so any 
records could be obtained.  In a March 1996 Statement in 
Support of Claim, the veteran responded that his left knee 
was first treated approximately 10 to 15 years prior with the 
civilian hospital located in Piney Point, Maryland.  The 
veteran further stated that he was not able to provide any 
more detailed information concerning his left knee treatment 
shortly following military service.  For these reasons, 
further development under the provisions of the VCAA is not 
necessary.

The issues before the Board involve claims for entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
arthritis (including degenerative joint disease, i.e., 
osteoarthritis), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


I.  Gastrointestinal disorder, to include ulcers and a hiatal 
hernia

The veteran contends that while in service he was advised by 
military physicians that he had suspected ulcers and was 
advised to be careful with his eating habits.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a gastrointestinal disorder, to 
include ulcers and a hiatal hernia.  The veteran's April 1975 
separation examination showed normal clinical findings of the 
abdomen and viscera with no evidence of a gastrointestinal 
disorder.

At a VA examination dated in April 1995, the veteran reported 
developing swallowing problems approximately 6 to 8 years 
prior.  The examination was unremarkable and the veteran had 
minimal epigastric tenderness on deep palpation.  Liver and 
spleen sounds were normal, no masses were appreciated.  Bowel 
sounds were noted as normal.  The impression was esophageal 
dysmotility aggravated by talking while eating, stress, and 
cold foods with symptoms reported several times a week.

VA outpatient treatment records dated January and February 
1996 indicate that the veteran was treated for a sliding 
hiatal hernia with Schatzki's ring with mild reflux.  The 
veteran reported a lifelong history of gastroesophageal 
reflux disease and was provided medication for relief.  

At a May 1997 VA examination, the veteran reported not having 
gastrointestinal difficulty and continued to take 
Lansoprazole 50mg capsule daily.  The diagnosis was 
esophageal dysmotility currently under treatment.

Social Security Administration records indicate that the 
veteran was examined by R.W.S., M.D. in June 1996.  The 
veteran reported having esophagitis and indicated that in the 
past had esophageal dilation and regularly took an anti-ulcer 
medication.  The examiner noted that the veteran's 
esophagitis had been controlled with medication and was not 
disabling.

Thus, the medical evidence establishes that the veteran did 
not have a chronic gastro-intestinal disorder in service.  
The veteran contends that in service he had discussions 
concerning his eating habits, but the reports in the service 
medical records are clear in showing that the veteran had a 
normal gastro-intestinal system when he completed his active 
service.  The post-service medical reports establish that the 
veteran began to have gastro-intestinal discomfort sometime 
in the middle to late 1980s, or more than 10 years after his 
active service ended.  None of the medical reports suggests a 
link between the veteran's current gastro-intestinal 
disorders and a disease or injury in service.  For these 
reasons, the evidence does not establish a basis for the 
grant of service connection for a gastrointestinal 
disability, to include ulcers and hiatal hernia.


II.  Left knee disability

In his notice of disagreement dated February 1996, the 
veteran contends that he injured his left knee while on 
active duty when he went off a tug onto a pier.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of a left knee disorder.  The 
veteran's April 1975 separation examination showed normal 
clinical findings of the lower extremities.

VA outpatient clinical treatment records dated May 1985 
indicated that the veteran, who was employed as a merchant 
marine sailor, was seen after injuring his knee playing 
football.  The veteran was initially treated at the community 
college where he was attending classes, but no specific 
treatment was rendered.  He reported that swelling began 
after 24 hours and he was placed in a posterior plaster 
splint which he wore fairly regularly and used one or two 
crutches.  The impression was probable internal derangement 
of the left knee.  The examiner noted that the veteran would 
probably need further follow-up and suspected that at some 
point would require arthroscopy for probable meniscus injury.

At his April 1995 VA examination, the veteran reported having 
left knee trouble since the mid 1980's when he twisted it 
badly.  He indicated that he underwent an arthrogram and 
thereafter surgery was recommended, but he declined.  The 
veteran complained of left knee instability and occasional 
generalized left knee pain brought on by heavy, manual, 
physical activity.  He reported that his knee would sometimes 
swell and there had been no change in the basic pattern since 
his troubles appeared some 10 years prior.  Treatment 
consisted of nothing in particular.  The impression was 
internal derangement, left knee with continued pain.

In his May 1997 VA examination the veteran reported 
persistent and recurrent pains of the left knee with the knee 
popping out of place.  He indicated he had to use a crutch 
all the time in order to walk and wore a special brace over 
the knee at all times.  X-ray report revealed mild medial 
compartment joint space narrowing.
The diagnosis was left knee medial compartment joint space 
narrowing, unchanged since previous examination, possibly due 
to some early degenerative arthritic changes. 

Social Security Administration records indicate that the 
veteran was examined by R.W.S., M.D. in June 1996.  The 
veteran reported injuring his left knee in 1984 and described 
it as a dislocation.  He indicated he had two surgical 
referrals and was offered surgery, but refused on each 
occasion.  He reported he was unable to continue in the 
Merchant Marines due to his painful knee and reverted to 
carpentry work and in 1994 was unable to continue due to his 
knee.  The examiner found no instability of the left knee and 
some decreased range of motion with flexion to approximately 
90 degrees, but extension to 180 degrees.  The assessment was 
arthralgia of the left knee, probably traumatic 
osteoarthritis.

The service medical records, the VA clinical records for the 
period beginning in 1985, the VA examination reports of April 
1995 and May 1997, and the medical reports obtained from the 
Social Security Administration are entirely consistent in 
establishing that the veteran's left knee disability is the 
result of an injury he incurred several years after he 
completed his active service.  There are no references to a 
knee injury in the service medical records.   In contrast, 
the post-service records include several references to a knee 
injury, but they all refer to an injury incurred while the 
veteran was a merchant marine approximately  10 years after 
his active service ended.  Because the clear preponderance of 
the evidence demonstrates that the veteran's knee disability 
is the result of an injury he incurred after service, the 
grant of service connection is not warranted. 


III.  Residuals fractured nose

The veteran contends that he fractured his nose in service at 
Earl Ammunition Depot in New Jersey in 1973 or 1974, but did 
not seek medical treatment.

Service medical records are negative for complaints, 
treatment, or diagnosis of a fractured nose or residuals of a 
fractured nose.  The veteran's April 1975 separation 
examination showed normal clinical findings of the nose.

Private hospital report from Waldo County General Hospital 
dated March 1976 indicates that the veteran was admitted 
after being involved in an automobile accident in which he 
suffered various lacerations to the face to include the nose.  
Records also indicate that the veteran was treated in 
February 1981 after being kicked in the face with a boot 
during a fight.  The veteran was again treated in April 1993 
for a sudden onset of bleeding from the nose.  

At his April 1995 VA examination, the veteran reported that 
he fractured his nose in an automobile accident while in boot 
camp and indicated that he was hit by a car as a pedestrian 
at age 22.

Although the veteran contends that he injured his nose in 
service, the service medical records include no references to 
such an injury.  In contrast, the post-service medical 
reports refer to at least two significant injuries that might 
have resulted in lasting disabilities.  The Waldo County 
General Hospital report of 1976 shows that an injury to the 
nose was incurred in an automobile accident approximately one 
year after the veteran's active service ended, and a report 
from the same hospital dated in 1981 shows that the veteran 
incurred another injury approximately six years after 
service.  Accordingly, the clear preponderance of the 
evidence establishes that the veteran did not incurr aninjury 
to the nose in service, but instead, after service.  For 
these reasons, the grant of service connection for residuals 
of a nose injury is not warranted. 

CONCLUSION

The clear preponderance of the evidence is against 
entitlement to service connection for gastrointestinal 
disability, to include ulcers and a hiatal hernia, a left 
knee disability, and residuals of a fractured nose.  The 
medical evidence indicates that the veteran's claimed 
disabilities were first manifested many years after 
separation from service and there is therefore no basis for 
establishing service connection.


ORDER

Entitlement to service connection for gastrointestinal 
disorder, to include ulcers and a hiatal hernia is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for residuals, fractured 
nose is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

